Order entered September 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00251-CR

                               JOSE ADAN RICO, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F13-00619-Y

                                          ORDER
       The Court REINSTATES the appeal.

       On August 5, 2014, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeal; (2) appellant is indigent and is represented by court-appointed counsel; (3)

counsel requested preparation of the reporter’s record on February 28, 2014; (4) court reporters

Sharon Hazlewood, Andrea Reed, and Kelly Simmons transcribed hearings in the case; (5) court

reporter Andrea Reed informed the court that she had sent volumes 3, 4, and 5 to Ms. Hazlewood

on April 17, 2014, and would need to send volume 8, the exhibit volume separately due to its

size; (6) Ms. Reed also reported that Ms. Hazlewood stated she wanted to submit the reporter’s

records; (7) Ms. Hazelwood also recorded proceeding and wanted to verify whether there are
additional volumes not in her possession; (8) Ms. Hazlewood reported having issues accessing e-

mail attachments, including some of the reporter’s records in this case; (9) Ms. Hazlewood stated

she would contact Ms. Simmons to obtain her portions of the reporter’s record; and (10) Ms.

Hazlewood needs an additional thirty days from the September 2, 2014 hearing to file the

complete reporter’s record.

       We ORDER Sharon Hazlewood, as official court reporter of the Criminal District Court

No. 7, to file the complete reporter’s record, including all exhibits admitted into evidence, by

OCTOBER 10, 2014. We note the reporter’s record was originally due April 22, 2014, the

Court sent Ms. Hazlewood notice on April 23, 2014 that the record was overdue, and Ms.

Hazlewood never corresponded with the Court regarding the status of the record. Accordingly, if

the complete reporter’s record is not filed by the date specified, we will order that Sharon

Hazlewood not sit as a court reporter until the record is filed in this appeal

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Michael Snipes, Presiding Judge, Criminal District Court No. 7; Sharon Hazlewood,

official court reporter, Criminal District Court No. 7; court reporters Andrea Reed and Kelly

Simmons; and to counsel for all parties.




                                                       /s/     DAVID EVANS
                                                               JUSTICE